Case 3:20-cv-05007-MAS-DEA Document 10-3 Filed 06/16/20 Page 1 of 2 PageID: 477




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 APFA, INC.                          )
                                     )
                                     )
                    Plaintiff,       )
                                     )
              vs.                    )      Case No. 3:20-cv-05007
                                     )
                                     )
 UATP MANAGEMENT, LLC,               )
                                     )
                    Defendant.       )



              [PROPOSED] ORDER FOR INJUNCTIVE RELIEF
                    PURSUANT TO FED R. CIV. P. 65


       THIS MATTER having been opened to the Court on Motion by the Plaintiff,

 APFA, Inc., by and through its counsel, for an Order Preliminarily Enjoining

 Defendant UATP Management, Inc. pursuant to Fed. R. Civ. P. 65, and upon the

 papers submitted by counsel, and for good cause being shown,

       IT IS on this ____ day of __________________, 202,

       ORDERED that, pending a determination by this Court on the merits, the

 Defendant is enjoined from enforcing, or attempting to enforce, the arbitration

 agreement contained within the so-called “Amendment to Franchise Agreement

 (Membership Agreement)” as against any franchisee; and
Case 3:20-cv-05007-MAS-DEA Document 10-3 Filed 06/16/20 Page 2 of 2 PageID: 478




       IT IS FURTHER ORDERED that this preliminary injunction is granted on

 a nationwide basis.

                                    _________________________________
                                    Hon. Michael A. Shipp, U.S. Maj. Judge
